 
EXHIBIT 10.17


Exclusive Consulting and Service Agreement


This Exclusive Consulting and Service Agreement (this “Agreement”) is entered
into in Qingdao of China as of July 20, 2008 by and among the Following Parties:


Party A: Shengyuan Nutritional Food Co., Ltd.
Address:


Party B: Beijing Shengyuan Huimin Technology Service Co., Ltd.
Address:


Whereas:


1.  
Validly existing and lawfully established within the territory of the People’s
Republic of China, Party A is an exclusively foreign-owned enterprise, whose
lawful registration certificate number is:_____. Party A possesses the resources
for consulting and service;



2.  
Party B is a company of limited liability registered and established within the
territory of China, whose lawful registration certificate number is_____;



3.  
Party A agrees to provide Party B with consulting and relevant service. Party B
agrees to accept the consulting and service provided by Party B.



Therefore, after friendly consultations between both Parties on the principle of
equality and mutual benefit, the Parties hereby agree as follows:


1.  Consulting and service: exclusive and sole rights and interests


During the term of this Agreement, Party A agrees to provide Party B with
relevant consulting and service as an exclusive consulting and service provider
under the terms of this Agreement (Details see Annex 1).


Party B agrees to accept the consulting and service provided by Party A during
the validity period of this Agreement. Considering the value of the consulting
and service provided by Party A and friendly ties between both Parties, Party B
shall further agree that Party B won’t accept the consulting and service
provided by the third party in terms of the business scope in this Agreement
without prior written consent of Party A.


In terms of all and any rights, ownership, benefits and intellectual property
rights (including but not limited to copyrights, patents, technical secrets,
business secrets and etc.), developed by Party A or developed through Party A
basing on the intellectual property rights of Party B or Party B basing on the
intellectual property rights of Party A, Party A shall enjoy the exclusive and
sole rights and interests, while Party B may not ask for any rights, ownerships,
benefits and intellectual property rights.
 
But if the development is made by Party A basing on the intellectual property
rights of Party B, Party B shall assure that the intellectual property fights is
perfect, otherwise Party B shall bear the loss of Party B causing by this. If
Party A bears   compensation responsibility of any third party caused by this,
after the compensation is made, Party A has the right of recourse against Party
B in terms of its total loss.
 
 
 
1

--------------------------------------------------------------------------------

 

 
In view of the good cooperation between the two Parties, Party B shall promise
that if Party B wants to conduct any business cooperation with other
enterprises, Party B shall obtain the agreement of Party A. On the same
condition, Party A or its corresponding company has the right of priority
cooperation.
 
2.  Calculation and payment of consulting and service fee (“service fee”)
 
2.1   Both parties agree to conform and pay the service fee in accord with the
mode listed in Annex 2 under this Agreement.
 
2.2    If Party B fails to pay the service fee and other fee according to the
provisions of this Agreement, party B shall bear the penal sum of 5/10000 of the
delinquent amount per day to Party A.
 
2.3   Party A is entitled to assign its staff or certified public accountant of
China or other countries (“authorized representative of Party A”) to check the
accounts of Party B, so as to audit the calculation method and amount of the
service fee. Therefore, Party B shall provide authorized representative of Party
A with the documents, account, records, data and etc. asked by authorized
representative of Party A, so that authorized representative of Party A can
audit the accounts of Party B and confirm the amount of service fee. Except that
there is a major mistake, the amount of service fee shall be confirmed by
authorized representative of Party A.
 
2.4   Unless both parties reach unanimity through consultation, the service fee
paid by Party B to Party A shall not be deducted or offset in accordance to this
Agreement. (Such as bank commission and etc.)
 
2.5   Beside the service fee, Party B shall pay Party A the actual expenses of
consulting and service under this Agreement, including but not limited to
various travel expense, car fare, printing fee, postage and etc..
 
2.6   Both parties agree to share the total economic loss caused by the
implement of this Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 
 


3.  Statements and guarantees
 
3.1   The statements and guarantees of both parties is as follows:
 
3.1.1 Party A is a validly existing company lawfully established in accordance
with the Chinese law.
 
3.1.2 Party A shall carry out this Agreement with the corporate power and
business scope, be authorized and obtain the consent and approval of the third
party and government departments without violating the limitation in the
relevant law and contract;
 
3.1.3 Once entered into, this Agreement shall be lawful, effective, stringent
and executive to Party A.
 
3.2 Party B hereby states and guarantees as follows:
 
3.2.1 Party B is a validly existing company lawfully registered in accordance
with the Chinese law;
 
3.2.2 Party B shall carry out this Agreement with the corporate power and
business scope; be authorized and obtain the consent and approval of the third
party and government departments without violating the limitation in the
relevant law and contract;
 
3.2.3 Once entered into, this Agreement shall be lawful, effective, stringent
and executive to Party B.
 
4.  Confidentiality
 
Both Parties agree to make efforts to keep secret of the accessible confidential
materials and information (“confidential information”. The provider of these
materials and information shall specifically notify the confidential information
in writing) by taking various reasonable security measures. Without the prior
written consent of the provider of the confidential information, Party A must
not disclose, give or transfer this confidential information to the third party
(including the receiver of the confidential information merger with the third
party and directly and indirectly controlled by the third party).Upon the
termination of this Agreement, both parties shall return any documents,
materials of software that contain confidential information to the original
owner or provider of the confidential information or destroy them with consent
of the original owner of provider, including delete of any confidential
information from memory devices without using the confidential information
anymore. Both parties shall take required measures to disclose the confidential
information to the staff, attorneys and professional consultants of Party B who
need to know the information, and make them abide by the confidential
obligations under this Agreement. Party A and Party B, staff, attorneys, and
professional consultants of Party B shall sign the specific confidential
agreement for every party’s abidance.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
The restriction above is not applicable to:
 
The materials has already been available when disclosed; not Party A or Party
B’s fault
 
The materials have already been available when disclosed;
 
Party A of Party B can prove they have already mastered the information before
disclosure, and not directly or indirectly obtained from other parties;
 
According to law, Party A or Party B is obliged to disclose to relevant
government departments, stock transaction mechanism, or due to the reasonable
business requirements of Party A or Party B, disclose the foresaid confidential
information directly to legal adviser or financial adviser.
 
Both parties agree that this agreement is remaining in force whether changed,
released or terminated.


5.  Compensation


Except as otherwise provided for in this Agreement, if Party B fails to fully or
temporary complies with its obligation under this Agreement, and not rectify the
foresaid action with 30 days after the notification has been received, or its
statement and guarantee is not true, it will constitute the break of contract.


If any Party violates this Agreement or any statement, guarantee in this
Agreement, observant party may inform the delinquent party to correct the breach
within ten days after this notice has been received, and take corresponding
measures to provide the harmful consequences, and continue to perform the
Agreement. In case of damage, delinquent party shall compensate observant party,
so that observant party may obtain the rights and interests under this
Agreement.


If any party breach this Agreement causing the other party to bear any expenses,
obligations or loss (including but not limited to corporate loss), delinquent
party shall compensate observant party in terms of the aforesaid expenses,
obligations or loss (including but not limited to the interests and attorney fee
paid of loss for breach). The compensation amounts paid by delinquent party
shall be equal to the loss caused by the breach. The aforesaid compensation
shall contain the interests obtained from fulfilling the agreement, but the
compensation must not exceed the reasonable expectation of both parties.


If Party A is out of accordance with the direction of party B, or improper use
the intellectual property rights of Party A or improper operation cause anybody
to compensate for it, Party B shall bear full liability. If Party B discovers
that anyone uses intellectual property rights of Party A without lawful
authorization, Party B shall immediately notify Party A and in coordination with
Party B’s actions.


In the case that both parties violate this Agreement, sum of compensation should
be determined in accordance with respective degree of breach.
 
6.  Effect, performance and period of validity
 
6.1   This Agreement is entered into as of the date written above and, in the
meantime, put into effect.
 
6.2 Unless Party A releases this Agreement in advance, this Agreement is valid
for 10 years after this Agreement takes effect. Before the end of this
Agreement, if Party A requires, both parties shall extend this Agreement
according to the requirement of Party A, and sign another exclusive consulting
and service agreement or continually perform this Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 

 
7.  Termination


7.1 During the validity period of this Agreement, if Party B terminates this
Agreement in advance without any reason, Party B shall compensate party A for
the total loss caused by this, pay the relevant service fee already done.


7.2 With consensus, both sides can release this Agreement.


7.3 After the termination of this Agreement, rights and obligations of both
parties under Article 4 and Article 5 remain effective.


8.  Settlement of dispute
 
8.1 In case of both parties dispute on explanation and performance of provisions
under this Agreement, the dispute shall be settled amicably through friendly
negotiation. If the negotiation is unsuccessful, any party may submit the
relevant dispute to China international economic and trade arbitration
commission to settle by arbitration in accordance with the then prevailing
arbitration rules. Place of arbitration is Beijing, language of arbitration is
Chinese. Arbitral award shall be final and binding upon both parties. The
provisions of this article is unaffected by the termination or release of this
Agreement.
 
8.2 Except for the process of both parties dispute, both parties shall continue
to fulfill their obligations in accordance with the provisions of this
Agreement.


9.  Force Majeure
 
9.1 “Force Majeure” shall mean all events beyond the control of the party, which
is inevitable when the party affected by the event of force Majeure is
reasonable care, including but not limited to Government acts, Nature forces,
fires, explosions, storms, floods, earthquakes, tides, lightings or wars.
However, deficiency of credit, fund or financing of loan is not the items that
one party can reasonably control. The party affected by the event of “Force
Majeure” seeks for dissolution of responsibility shall notify the other party
about the dissolution of responsibility and notify the steps needed when
fulfilling the agreement.
 
9.2 In case of the performance of this Agreement is delayed or impeded for the
“Force Majeure” above, the party affected by the “Force Majeure” needs not to
assume the liability under this Agreement within the delayed and impeded range.
The party affected by the “Force Majeure” shall take appropriate measures to
reduce or eliminate the effect of “Force Majeure”, and make efforts to restore
the performance of delayed of impeded obligation. Once the event of “Force
Majeure” is eliminated, both parties shall do their best to restore the
performance of this Agreement.


10.  Notification


The notification made by both parties in terms of rights and obligations under
this Agreement shall be in writing, and send to relevant party or following
address of both parties in form of delivery by special messenger, registered
post, mailing, approved expedited delivery service or fax.


Party A: Shengyuan Nutritional Food Co., Ltd.
Address:
Fax:
Tel:


Receiver:


Party B: Beijing Shengyuan Huimin Technology Service Co., Ltd.
Address:
Fax:
Tel:
 
 
 
5

--------------------------------------------------------------------------------

 

 
11.  Transfer of this Agreement


Party B must not transfer the rights and obligations under this Agreement to the
third party, unless with prior written consent of Party A. Party A may transfer
the rights and obligations under this Agreement to its relevant enterprises
without consent of Party B, but shall notify Party B with aforesaid transfer.


12.  Partition of the Agreement.


Both parties hereby confirm this Agreement is the agreement both parties reach
fair and equitable on the basis of equality and mutual benefit. In case of any
articles under this Agreement are different from relevant law, invalid or can
not be implemented, then the articles are invalid or unenforceable within the
jurisdiction of relevant law.


13.  Amendment and complement of the agreement


Amendment and complement of the agreement shall made by both parties in writing.
The amendment and complement signed by both parties are part of this agreement,
and effective as this Agreement.


14.  Governing law


The subscription, validity, performance and explanation of this Agreement as
well as the settlement of dispute are governed by Chinese law and explained in
accordance with Chinese law.


Now, therefore, authorized representatives of both parties sign this Agreement
as of the date written above so as to show credit.


[No text in this page and it is the signed page of Excusive Consulting and
Service Agreement]


Party A: Shengyuan Nutritional Food Co., Ltd. (seal)
Authorized representative:


/s/ Liang Zhang


Party B: Beijing Shengyuan Huimin Technology Service Co., Ltd.
Authorized representative:


/s/ Maosheng Li






 
6

--------------------------------------------------------------------------------

 




 
Annex 1:
 


List of consulting and service content
 




 
1. Provide development and study service of pre-production check technology.
 
2. Provide pre-service, in-service training service.
 
3. Provide technical development and technical service.
 
4. Provide public relationship service.
 
5. Provide market research, study and consulting service.
 
6. Provide making middle-short term market development and market plan.
 
7. Provide various technical services.
 
8. Provide technical consulting and technical transfer.
 
9. Provide sales service of self-made products
 
7


--------------------------------------------------------------------------------
